Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-22011 CUSIP NUMBER 87163M 10 1 ( Check One ): [ X ] Form 10-K and Form 10-KSB [ ] Form 20-F [ ] Form 10-Q and 10-QSB [ ] Form N-SAR For Period Ended: Ocobter 31, 2007 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Attached Instruction Sheet Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part IRegistrant Information Full Name of Registrant: Synovics Pharmaceuticals, Inc. Former Name if Applicable Address of Principal Executive Office (Street and Number): 5360 Northwest Avenue 35 th Avenue, City, State and Zip Code: Ft.
